        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.1 Page 1 of 20



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MICHIGAN

 RAYMOND E. McCANN II,                    )
                                          )
           Plaintiff,                     )
                                          )               No.______________________
           v.                             )
                                          )               Judge____________________
 BRYAN FULLER; Special Representative for )
 the ESTATE of JAMES BEDELL; MARCUS )
 DONKER; LONNIE PALMER; MICHAEL           )               JURY TRIAL DEMANDED
 SHANE CRIGER; VILLAGE OF                 )
 CONSTANTINE; ST. JOSEPH COUNTY;          )
 STATE OF MICHIGAN; and as-yet            )
 UNKNOWN OFFICERS OF THE                  )
 MICHIGAN STATE POLICE,                   )
 CONSTANTINE POLICE DEPARTMENT;           )
                                          )
           Defendants.                    )


                                       COMPLAINT

       NOW COMES Plaintiff, RAYMOND E. McCANN II, by his attorneys, and complaining

of Defendants, BRYAN FULLER; Special Representative for the ESTATE of JAMES

BEDELL; MARCUS DONKER; LONNIE PALMER; MICHAEL SHANE CRIGER; VILLAGE

OF CONSTANTINE; ST. JOSEPH COUNTY; STATE OF MICHIGAN; and as-yet

UNKNOWN OFFICERS OF THE MICHIGAN STATE POLICE, CONSTANTINE POLICE

DEPARTMENT and ST. JOSEPH COUNTY SHERIFF’S DEPARTMENT, states as follows:

                                     INTRODUCTION

       1.      On November 8, 2007, 11-year-old Jodi Parrack was found dead in a Constantine,

Michigan cemetery. Without any physical or eyewitness evidence, law enforcement—including

the Individual Defendants—wrongfully targeted Plaintiff Raymond E. McCann II as the prime

suspect in Jodi’s murder.



                                              1
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.2 Page 2 of 20



       2.      At the time of the murder, Mr. McCann was a volunteer Constantine reserve

police officer. He helped search for Jodi after her mom reported her missing. For nearly seven

years, law enforcement remained steadfast in its incorrect and unfounded conclusion that Mr.

McCann killed Jodi. Unable to get Mr. McCann to confess to Jodi’s murder, despite

interrogating him for over 20 hours and turning his family and friends against him, the Individual

Defendants schemed to manufacture perjury charges against him, in hopes that the undue

pressure of perjury charges would break Mr. McCann’s will and cause him to confess.

       3.      With the assistance of the other Individual Defendants, Defendant Fuller carried

out his scheme to manufacture evidence against Mr. McCann, which caused Mr. McCann’s

imprisonment and conviction.

       4.      While the trumped up perjury charges did not result in Mr. McCann confessing to

murder, they did break his will. Despite the fact that he faced up to five life sentences, had been

detained for ten months, and that he told the truth at every opportunity, Mr. McCann accepted an

offer to plead nolo contendere to one count of perjury and serve a minimum sentence of 20

months in prison.

       5.      Tragically, because the Individual Defendants spent all their energies framing Mr.

McCann for the crime, Jodi’s real murderer—Daniel Furlong—remained free to attempt to rape

and murder another child. Shortly after Mr. McCann’s plea and sentencing, Furlong attempted to

strike again. This time, the potential victim escaped and led police to Furlong’s door. A

subsequent DNA test dispositively established that Furlong killed Jodi. Furlong made clear that

he acted alone in murdering Jodi.

       6.      Faced with overwhelming evidence that Mr. McCann had done nothing wrong

and that the Individual Defendants provided false evidence in connection with Mr. McCann’s



                                                 2
          Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.3 Page 3 of 20



perjury charges, on December 6, 2017, the St. Joseph County Prosecutor’s Office took the

extraordinary step of stipulating to vacate Mr. McCann’s conviction and dismiss with prejudice

all charges against him.

        7.      On December 7, 2017, the St. Joseph County Circuit Court entered an order

vacating the conviction and dismissing the charges with prejudice.

        8.      On May 16, 2019, the State of Michigan stipulated to the entry of judgment

against it for wrongfully imprisoning Mr. McCann. Based on that stipulation, on June 25, 2019,

the Michigan Court of Claims entered judgment against the State of Michigan for Mr. McCann’s

wrongful imprisonment.

        9.      In total, Mr. McCann spent almost two years in prison for a crime he did not

commit.

                                  JURISDICTION AND VENUE

        10.     This action is brought pursuant to 42 U.S.C. § 1983 and Michigan law to redress

the Defendants’ tortious conduct and their deprivation of Plaintiff’s rights secured by the United

States Constitution.

        11.     This Court has jurisdiction for Plaintiff’s federal claims pursuant to 28 U.S.C.

§ 1331 and supplemental jurisdiction for his state-law claims pursuant to 28 U.S.C. § 1367.

        12.     Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this judicial

district. In addition, Plaintiff’s criminal case was investigated, tried, and appealed in this judicial

district, such that a substantial part of the events and omissions giving rise to Plaintiff’s claims

occurred within this judicial district.




                                                   3
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.4 Page 4 of 20



                                            PARTIES

       13.     Plaintiff Raymond E. McCann II is a 52-year old resident of Marcellus, Michigan.

At the time of his arrest, he was 46 years old and lived with his wife and children in Constantine,

Michigan.

       14.     At all relevant times, Defendant Bryan Fuller was an employee of the Michigan

State Police, acting under color of law and within the scope of his employment in connection

with the investigation of Jodi Parrack’s murder, which resulted in Mr. McCann’s wrongful

conviction. Mr. McCann brings this suit against Defendant Fuller in his individual capacity.

       15.     Defendant special representative for the Estate of James Bedell (hereinafter,

“Defendant Bedell” or “Bedell”), to be subsequently appointed by the Court, is named because,

upon information and belief, James Bedell is deceased. At all relevant times, Defendant Bedell

was an employee of the Constantine Police Department, acting under color of law and within the

scope of his employment in connection with the investigation of Jodi Parrack’s murder, which

resulted in Mr. McCann’s wrongful conviction. Mr. McCann brings this suit against Defendant

Bedell in his individual capacity.

       16.     At all relevant times, Defendant Marcus Donker was an employee of the

Constantine Police Department, acting under color of law and within the scope of his

employment in connection with the investigation of Jodi Parrack’s murder, which resulted in Mr.

McCann’s wrongful conviction. Mr. McCann brings this suit against Defendant Donker in his

individual capacity.

       17.     At all relevant times, Defendant Lonnie Palmer was an employee of the St. Joseph

County Sheriff’s Department, acting under color of law and within the scope of his employment

in connection with the investigation of Jodi Parrack’s murder, which resulted in Mr. McCann’s



                                                 4
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.5 Page 5 of 20



wrongful conviction. Mr. McCann brings this suit against Defendant Palmer in his individual

capacity.

       18.     At all relevant times, Defendant Michael Shane Criger was an employee of the

Michigan State Police, acting under color of law and within the scope of his employment in

connection with the investigation of Jodi Parrack’s murder, which resulted in Mr. McCann’s

wrongful conviction. Mr. McCann brings this suit against Defendant Criger in his individual

capacity.

       19.     Defendants as-yet-unknown law enforcement officers of the Michigan State

Police, Constantine Police Department, and St. Joseph County Sheriff’s Department were

respectively employed by the Michigan State Police, Constantine Police Department, or

St. Joseph County Sheriff’s Department, acting under color of law and within the scope of their

employment in connection with the investigation of Jodi Parrack’s murder, which resulted in

Mr. McCann’s wrongful conviction. Mr. McCann brings this suit against each officer described

in this paragraph in his or her individual capacity.

       20.     Defendant Village of Constantine is a Michigan municipal corporation and is

and/or was the employer of Defendants Donker and Bedell.

       21.     Defendant St. Joseph County is a general law county within the State of Michigan

and is and/or was the employer of Defendant Palmer.

       22.     Defendant State of Michigan is a state within the United States of America and a

necessary party to this lawsuit. Defendant State of Michigan is and/or was the employer of

Defendants Fuller and Criger.




                                                  5
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.6 Page 6 of 20



                                   FACTUAL BACKGROUND

Jodi Parrack’s Murder

       23.       In the early evening on November 8, 2007, Daniel Furlong lured Jodi Parrack into

his garage, bound her with zip ties, and sexually assaulted her. Furlong then suffocated Jodi to

death with a plastic bag.

       24.       At around 6:00 p.m. on November 8, 2007, Furlong dumped Jodi’s body at the

local cemetery.

The Search for Jodi

       Jodi’s Mother Reports Jodi Missing

       25.       On November 8, 2007, Jodi’s mother, Valerie Jo Gilson (also known as Valerie

Joe Carver) reported Jodi missing after Jodi did not return home on time. Ms. Gilson made the

report to Defendant Donker after Jodi already had been murdered and left at the cemetery.

       26.       Ms. Gilson also let other people in Constantine know that Jodi was missing,

including Mr. McCann, whose son was friends with Jodi.

       27.       Mr. McCann, who was a volunteer Constantine Police Department reserve officer,

offered to help search for Jodi.

       The Failure to Coordinate a Systematic Search Effort

       28.       Defendant Donker failed to coordinate a proper search effort for a missing minor

and failed to properly record or document his search efforts.

       29.       Defendant Donker did not seek the assistance of other Constantine Police

Department officers or other police departments, even though he was the only full-time officer

on duty and lacked the necessary training and experience to perform the requisite search and

investigation.



                                                 6
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.7 Page 7 of 20



       30.     In lieu of a proper search, Constantine residents and Defendant Donker searched

for Jodi in a haphazard manner.

       The Search

       31.     Defendant Donker and Mr. McCann were the only two police officers who

participated in the search for Jodi.

       32.     In connection with their search efforts, Defendant Donker and Mr. McCann had

several in-person and telephonic communications.

       33.     Defendant Donker kept no record of his communications and contacts with Mr.

McCann.

       34.     As part of his search efforts, Mr. McCann searched various locations in

Constantine and spoke with various Constantine residents, including Ms. Gilson.

       35.     During the search, Mr. McCann asked Ms. Gilson and others whether anyone had

searched the local cemetery. Ms. Gilson informed Mr. McCann that she and others were

planning to go there. Mr. McCann agreed to meet them at the cemetery.

The Discovery of Jodi’s Body

       36.     At approximately 10:30 p.m. on November 8, 2007, Ms. Gilson discovered Jodi’s

dead body in the cemetery in Constantine, Michigan.

       37.     Mr. McCann arrived at the cemetery shortly thereafter.

The Investigation

       The Forensic Evidence

       38.     During the investigation immediately following Jodi’s death, the DNA of an

unknown male was found on Jodi’s body and clothes.

       39.     Mr. McCann’s DNA did not match the DNA found on Jodi’s body.



                                               7
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.8 Page 8 of 20



       40.     Nevertheless, the Individual Defendants continued to pursue Mr. McCann as

Jodi’s murderer, which ultimately resulted in his wrongful arrest and conviction.

       41.     Prior to Mr. McCann’s arrest and conviction, the Individual Defendants, along

with other law enforcement officers, had the opportunity to collect DNA from Furlong but failed

to do so. Indeed, shortly after Jodi’s murder, law enforcement officers went to Furlong’s home

but did not collect a DNA sample.

       42.     When law enforcement officers finally collected Furlong’s DNA after Mr.

McCann’s wrongful arrest and conviction, the results revealed that Furlong’s DNA was on Jodi’s

body and clothing.

       Law Enforcement Targets Mr. McCann

       43.     Even though no physical or eyewitness evidence connected Mr. McCann to the

murder and despite Mr. McCann’s DNA not matching that of the DNA found on Jodi’s body and

clothing, at all relevant times the Individual Defendants, among others, targeted Mr. McCann as

a suspect in Jodi’s murder and used psychologically coercive and improper interrogation

techniques in an effort to overcome Mr. McCann’s will and get him to falsely confess to a crime

he did not commit.

       44.     In total, the Individual Defendants’ improper interrogations of Mr. McCann lasted

for more than 22 hours.

       45.     In a further effort to overcome Mr. McCann’s will and get him to falsely confess

to a crime he did not commit, the Individual Defendants sought to turn his family, friends, and

community members against him by conducting interviews that made it clear that they believed

Mr. McCann was the person who killed Jodi and otherwise defaming and disparaging Mr.

McCann. The Individual Defendants knew that, in Mr. McCann’s small community, word would



                                                8
          Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.9 Page 9 of 20



spread that law enforcement was treating Mr. McCann as its primary suspect, which would add

additional pressure to Mr. McCann to confess.

        46.     At all times, Mr. McCann truthfully denied any involvement in Jodi’s murder.

The Scheme to Coerce a Confession

        47.     From the beginning, Jodi’s murder was a high-profile case in a small, tight-knit

community, placing significant pressure on the Individual Defendants to find Jodi’s killer.

        48.     But, by at least July 2011, the Individual Defendants recognized that the

continued interrogation of Mr. McCann would not lead to a confession.

        49.     As a result, the Individual Defendants developed a scheme to force a false

confession out of Mr. McCann, even though DNA evidence excluded Mr. McCann as the

murderer.

        50.     Specifically, the Individual Defendants determined that they would manufacture

perjury charges against Mr. McCann by having him testify under oath, falsely contend his

testimony was not true, and then have him charged with perjury—which carried a life sentence.

        51.     The Individual Defendants believed that the pressure of the manufactured perjury

charges would force Mr. McCann to confess to the murder.

        52.     The Individual Defendants’ motivations were well known and undermined the

credibility of their entire investigation.

        53.     With the assistance of Defendant Donker, Defendants Fuller, Criger, and Bedell

carried out their corrupt scheme.

        54.     Specifically, the Individual Defendants arranged to have Mr. McCann testify

under oath pursuant to an investigative subpoena regarding his conduct on the night of Jodi’s

murder.



                                                 9
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.10 Page 10 of 20



       55.      On September 18, 2012, Mr. McCann testified under oath pursuant to the

investigative subpoena.

       56.     During the investigative subpoena proceeding, a St. Joseph County prosecutor

asked Mr. McCann about his whereabouts during the search, including Mr. McCann’s previous

statement to the Individual Defendants and other investigators that he had travelled to the

entrance of the Tumble Dam path in Constantine in order to meet with Defendant Donker.

       57.     Unbeknownst to Mr. McCann, prior to the investigative subpoena proceeding, the

Individual Defendants had falsely informed the prosecutor that they had video of the Tumble

Dam path entrance on November 8, 2007 that showed Mr. McCann had not traveled there.

       58.     As a result, the prosecutor confronted Mr. McCann during the proceeding and

contended that video footage established that Mr. McCann was not at the entrance of the Tumble

Dam path during the relevant times. But there was, in fact, no such video footage, and Mr.

McCann’s testimony regarding his whereabouts was entirely truthful.

       59.     Indeed, Mr. McCann testified truthfully in response to all of the prosecutor’s

questions.

The Perjury Charges

       60.     After Mr. McCann’s truthful investigative subpoena testimony, Defendant Fuller

prepared a false probable cause affidavit in support of perjury charges against Mr. McCann.

       61.     Much of the information in the false affidavit was based on information provided

by Defendant Donker that the other Individual Defendants knew to be false.

       62.     Nevertheless, on information and belief, Defendant Donker agreed that he would

support the false statements in the affidavit, and he ultimately did.




                                                 10
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.11 Page 11 of 20



       63.     Other information in the false affidavit was based on false reports that the

Individual Defendants prepared that did not accurately document their interviews with witnesses

or other investigative tasks.

       64.     Specifically, in his affidavit, Defendant Fuller falsely averred that there were

differences between Mr. McCann’s testimony during the investigative subpoena proceeding and

statements made by others during the course of the homicide investigation. Defendant Fuller

knew that these “differences” were fabricated.

       65.     Based on Defendant Fuller’s false affidavit, on or about April 17, 2014, over a

year and a half after Mr. McCann testified pursuant to the investigative subpoena, Mr. McCann

was charged with one count of perjury and arrested.

       66.     Based on Defendant Fuller’s false affidavit, on or about July 17, 2014, the State

filed an amended felony complaint, charging Mr. McCann with five counts of perjury.

       67.     Each perjury charge carried a maximum sentence of life in prison.

       68.     Mr. McCann was detained pending trial.

       69.     After ten months of pretrial detention and facing up to five life sentences, the

years of pressure, intimidation, and coercion finally had their intended effect: Mr. McCann

agreed to plead nolo contendere to one count of perjury.

       70.     Mr. McCann’s plea did not require him to admit guilt.

       71.     The count to which Mr. McCann entered his plea was based on false information

provided by the Individual Defendants regarding Mr. McCann’s whereabouts on the evening of

November 8, 2007, including the false information in Defendant Fuller’s probable cause affidavit

and the false information the Individual Defendants provided to the prosecutor in connection

with the investigative subpoena proceeding.



                                                 11
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.12 Page 12 of 20



       72.     At the time of Mr. McCann’s plea, he knew he would face a potential 20-month

sentence—approximately ten months of which he already had served in pretrial detention—

which was far less than the potential life sentence he faced if found guilty.

       73.     On March 20, 2015, the Court sentenced Mr. McCann to serve a sentence of 20

months to 20 years in the Michigan Department of Corrections.

Furlong Strikes Again

       74.     In August 2015, just five months after Mr. McCann’s sentencing hearing, Daniel

Furlong lured 10-year-old Mackenzie Stafford into his garage. Unlike Jodi, Mackenzie was able

to fight Furlong off and get away. After the attack, police began looking at Furlong for Jodi’s

murder. Police ultimately matched Furlong’s DNA to two DNA samples found on Jodi’s

clothing.

       75.     On October 18, 2015, Furlong confessed to killing Jodi. In his confession,

Furlong stated he had never met Mr. McCann and confirmed that Mr. McCann had nothing to do

with Jodi’s death. Furlong ultimately pleaded guilty to killing Jodi.

       76.     Furlong’s confession established that Mr. McCann had no reason to lie about his

involvement in Jodi’s search and investigation.

Mr. McCann’s Motion for Relief from Judgment

       77.     On June 29, 2017, Mr. McCann filed a motion for relief from judgment,

contending, among other things, that newly discovered evidence demonstrated that he was

actually innocent of perjury.

       78.     On December 6, 2017, the St. Joseph County Prosecutor’s Office took the

extraordinary step of stipulating to vacate Mr. McCann’s conviction and dismiss with prejudice

all charges against him.



                                                  12
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.13 Page 13 of 20



       79.     The stipulation described in the preceding paragraph was a tacit acknowledgment

that the Individual Defendants had no interest in whether Mr. McCann committed perjury and

pursued him only because they could not gather the evidence necessary to charge him with Jodi’s

murder.

       80.     On December 7, 2017, the St. Joseph County Circuit Court entered an order

vacating the conviction and dismissing the charges against McCann with prejudice.

       81.     In total, Mr. McCann spent one year and nine months wrongfully imprisoned for a

crime he did not commit.

Mr. McCann’s Wrongful Imprisonment Compensation Act Claim

       82.     On September 27, 2018, Mr. McCann petitioned for relief under the Michigan

Wrongful Imprisonment Compensation Act based on the wrongful imprisonment that resulted

from the Individual Defendants’ conduct as alleged herein.

       83.     On May 16, 2019, the State of Michigan stipulated to the entry of judgment.

       84.     On June 25, 2019, the Michigan Court of Claims entered a stipulated order of

judgment in favor of Mr. McCann on his Wrongful Imprisonment Compensation Act claim.

Mr. McCann’s Damages

       85.     Mr. McCann has suffered tremendously because of the Individual Defendants’

misconduct.

       86.     Mr. McCann spent nearly two years in prison for a crime he did not commit. He

was released from prison to broken family ties, severe reputational harm, and ostracization. He is

now attempting, with great difficulty, to rebuild his life.

       87.     Additionally, the emotional pain and suffering caused by losing nearly two years

in the prime of his life has been substantial. During his wrongful incarceration, Mr. McCann was



                                                  13
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.14 Page 14 of 20



stripped of the various pleasures of basic human experience, which all free people enjoy as a

matter of right. He missed out on the ability to raise his son and share holidays, birthdays, and

other life events with his tight-knit family and friends, and on the fundamental freedom to live

one’s life as an autonomous human being.

        88.    Mr. McCann’s years of being wrongfully targeted and wrongfully incarcerated

forced him into a world of isolation in which he lost all contact with his friends and family in the

outside world. Because of the Individual Defendants’ misconduct, he has been unable to repair

many of those lost relationships. Due to his damaged reputation, he cannot return to his

hometown of Constantine and has been forced to start a new life alone in a new town.

                                  COUNT I—42 U.S.C. § 1983
                                    Malicious Prosecution

        89.    Mr. McCann incorporates each paragraph of this Complaint as if fully restated

here.

        90.    In the manner described more fully above, the Individual Defendants,

individually, jointly, and in conspiracy with one another, as well as under color of law and within

the scope of their employment, deprived Mr. McCann of his constitutional rights.

        91.    The Individual Defendants accused Mr. McCann of criminal activity knowing

those accusations to be without genuine probable cause, and they made statements to prosecutors

with the intent of exerting influence and to institute and continue the judicial proceedings

without any probable cause for doing so, in violation of his rights secured by the Fourth

Amendment.

        92.    The Individual Defendants caused Mr. McCann to be improperly subjected to

judicial proceedings for which there was no probable cause. These judicial proceedings were

instituted and continued maliciously, resulting in injury.

                                                 14
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.15 Page 15 of 20



        93.    Statements of Defendants regarding Mr. McCann’s alleged culpability were made

with knowledge that those statements were unreliable, false, and perjured. The Individual

Defendants were aware that, as described more fully above, no true or reliable evidence

implicated Mr. McCann in perjury, and all inculpatory evidence was coerced or fabricated.

Furthermore, the Individual Defendants intentionally withheld from and misrepresented to

prosecutors facts that further vitiated probable cause against Mr. McCann, as set forth above, and

failed to investigate evidence that would have led to the actual perpetrator. The Individual

Defendants withheld the facts of their manipulation and the resulting fabrications from Mr.

McCann.

        94.    The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and reckless indifference to the rights of others.

        95.    The charges against Mr. McCann were terminated in his favor.

        96.    As a direct and proximate result of this misconduct, Mr. McCann sustained, and

continues to sustain, injuries as set forth above, including pain and suffering.

                                  COUNT II—42 U.S.C. § 1983
                                       Due Process

        97.    Mr. McCann incorporates each paragraph of this Complaint as if fully restated

here.

        98.    As described more fully above, the Individual Defendants, while acting

individually, jointly, and in conspiracy with one another, as well as under color of law and within

the scope of their employment, deprived Mr. McCann of his constitutional right to fair criminal

proceedings by, among other things, fabricating evidence of perjury, including without

limitation, creating false police reports, fabricated statements, and fabricated testimony.




                                                 15
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.16 Page 16 of 20



         99.    In the manner described more fully above, the Individual Defendants obtained

Mr. McCann’s conviction through their deprivation of Mr. McCann’s constitutional right to a

fair criminal proceeding, including through their use of fabricated evidence.

         100.   Absent the Individual Defendants’ violations of Mr. McCann’s constitutional

right to a fair criminal proceeding, including their use of fabricated evidence, the prosecution of

Mr. McCann could not and would not have been pursued.

         101.   The Individual Defendants’ misconduct resulted directly in the unjust criminal

conviction of Mr. McCann.


                                 COUNT III—42 U.S.C. § 1983
                           Conspiracy to Deprive Constitutional Rights

         102.    Mr. McCann incorporates each paragraph of this Complaint as if fully restated

here.

         103.    After Jodi Parrack’s murder, the Individual Defendants, acting within the scope

of their employment and under color of law, agreed among themselves and with other

individuals to act in concert in order to deprive Mr. McCann of his constitutional rights,

including his rights to due process, all as described in the various paragraphs of this Complaint.

         104.    In this manner, the Individual Defendants, acting in concert with other unknown

coconspirators, conspired by concerted action to accomplish an unlawful purpose by unlawful

means.

         105.    In furtherance of the conspiracy, each of the coconspirators engaged in and

facilitated overt acts, including but not limited to those set forth above—such as fabricating

evidence and committing perjury during hearing and trials—and was an otherwise willful

participant in joint activity.



                                                 16
        Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.17 Page 17 of 20



        106.   As a direct and proximate result of the illicit prior agreement and actions in

furtherance of the conspiracy referenced above, Mr. McCann’s rights were violated, and he

suffered injuries, including but not limited to loss of liberty, physical harm, and emotional

distress.

        107.   The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice and willful indifference to Mr. McCann’s clearly

established constitutional rights.

                                     COUNT IV—State Law Claim
                                       Malicious Prosecution

        108.   Mr. McCann incorporates each paragraph of this Complaint as if fully restated

here.

        109.   In the manner described more fully above, the Individual Defendants individually,

jointly, and in conspiracy with one another, as well as under color of law and within the scope of

their employment, caused a criminal proceeding against Mr. McCann to be commenced or

continued.

        110.   The Individual Defendants accused Mr. McCann of criminal activity knowing

those accusations to be without genuine probable cause, and they made statements to prosecutors

with the intent of exerting influence and to institute and continue the judicial proceedings

without any probable cause for doing so.

        111.   The Individual Defendants caused Mr. McCann to be improperly subjected to

judicial proceedings for which there was no probable cause. These judicial proceedings were

instituted and continued maliciously, resulting in injury.

        112.   Statements of the Individual Defendants regarding Mr. McCann’s alleged

culpability were made with knowledge that those statements were false and perjured. The

                                                 17
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.18 Page 18 of 20



Individual Defendants were aware that, as described more fully above, no true or reliable

evidence implicated Mr. McCann in perjury, and all inculpatory evidence was coerced or

fabricated. Furthermore, the Individual Defendants intentionally withheld from and

misrepresented to prosecutors facts that further vitiated probable cause against Mr. McCann, as

set forth above, and failed to investigate evidence that would have led to the actual perpetrator.

The Individual Defendants withheld the facts of their manipulation and the resulting fabrications

from Mr. McCann.

       113.    The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and reckless indifference to the rights of others.

       114.    The charges against Mr. McCann were terminated in his favor.

       115.    As a direct and proximate result of this misconduct, Mr. McCann sustained, and

continues to sustain, injuries as set forth above, including pain and suffering.

                                  COUNT V—State Law Claim
                                      Civil Conspiracy

       116.    Each paragraph of this Complaint is incorporated as if restated fully herein.

       117.    As described more fully in the preceding paragraphs, the Individual Defendants,

acting in concert with other known and unknown coconspirators, conspired by concerted action

to accomplish an unlawful purpose by unlawful means.

       118.    In furtherance of the conspiracy, the Individual Defendants committed overt acts

and were otherwise willful participants in joint activity including but not limited to the malicious

prosecution of Mr. McCann.

       119.    The misconduct described in this Count was undertaken intentionally, with

malice, willfulness, and reckless indifference to the rights of others.




                                                 18
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.19 Page 19 of 20



        120.   As a direct and proximate result of the Individual Defendants’ conspiracy, Mr.

McCann suffered damages, including severe emotional distress and anguish, as is alleged more

fully above.

                               COUNT VI—State Law Claim
                         Respondeat Superior—Village of Constantine

        121.   Each paragraph of this Complaint is incorporated as if restated fully herein.

        122.   In committing the acts alleged in the preceding paragraphs, Defendant Donker

was a member of, and agent of, the Constantine Police Department, acting at all relevant times

within the scope of his employment and under color of law.

        123.   Defendant Village of Constantine is liable as principal for all torts committed by

its agents.

                              COUNT VII—State Law Claim
                          Respondeat Superior—St. Joseph County

        124.   In committing the acts alleged in the preceding paragraphs, Defendant Palmer was

a member of, and agent of, the St. Joseph County Sheriff’s Department, acting at all relevant

times within the scope of his employment and under color of law.

        125.   Defendant St. Joseph County Sheriff’s Department is liable as principal for all

torts committed by its agents.

                                 COUNT VIII—State Law Claim
                                      Indemnification

        126.   Each paragraph of this Complaint is incorporated as if restated fully herein.

        127.   Michigan law provides that public entities can be directed to pay any tort

judgment for compensatory damages for which employees are liable within the scope of their

employment activities.




                                                19
       Case 1:19-cv-01032 ECF No. 1 filed 12/06/19 PageID.20 Page 20 of 20



       128.    Defendants Fuller and Criger are or were employees of the Michigan State Police,

who acted within the scope of his employment in committing the misconduct described herein.

       WHEREFORE, Plaintiff RAYMOND E. MCCANN II, respectfully requests that this

Court enter a judgment in his favor and against Defendants, BRYAN FULLER, special

representative for JAMES BEDELL, deceased; MARCUS DONKER; LONNIE PALMER;

MICHAEL SHANE CRIGER; VILLAGE OF CONSTANTINE; ST. JOSEPH COUNTY;

STATE OF MICHIGAN; and as-yet UNKNOWN OFFICERS OF THE MICHIGAN STATE

POLICE, awarding compensatory damages, attorneys’ fees and costs against each Defendant,

and, because they acted willfully, wantonly, and/or maliciously, punitive damages against each

of the Individual Defendants, and any other relief this Court deems just and appropriate.

                                        JURY DEMAND

       Plaintiff, RAYMOND E. MCCANN II, hereby demands a trial by jury pursuant to

Federal Rule of Civil Procedure 38(b) on all issues so triable.

Dated: December 6, 2019

                                              Respectfully submitted,

                                              /s/ Katie Roche
                                              Katie Roche
                                              Loevy & Loevy
                                              311 N. Aberdeen Street, 3rd Floor
                                              Chicago, Illinois 60607
                                              (312) 243-5900
                                              katie@loevy.com

                                              Scott R. Drury (IL # 6255867) (drury@loevy.com)
                                              Frank Newell (IL # 6290332) (frank @loevy.com)
                                              Rachel Brady (IL # 6312402) (brady@loevy.com)
                                              Pro hac vice applications forthcoming
                                              Loevy & Loevy
                                              311 N. Aberdeen Street, 3rd Floor
                                              Chicago, Illinois 60607
                                              (312) 243-5900

                                                20
